DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 12/11/2020. Claims 1, 3-5, 7-9, and 11-12 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,433,311 in view of Xia et al. (US Pub. No. 2016/0143011) in view of Ji et al. (US Pub. No. 2015/0085797).

Instant Application
US Patent No. 10,433,311
Claim 1
Claim 9
   A method, comprising:
when a terminal and a network device need cross-carrier scheduling, receiving 

performing communication with the network device according to the downlink control information.

wherein the transceiver is further configured to: when the UE and the 


	US Patent No. 10,433,311 does not teach performing communication with the network device according to the downlink control information.
	However, Xia discloses performing communication with the network device according to the downlink control information (paragraph 6).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in US Pat. No. 10,433,311 a step of performing communication with the network device according to the downlink control information.
	The motivation would have been to follow instructions in DCI for uplink or downlink transmission.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in U.S. Patent No. 10,433,311  wherein the first transmission time interval is K times as large as the second transmission time interval.
The motivation would have been for more efficient downlink control overhead management (paragraph 110).

Claims 3, 7, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,433,311 in view of Xia et al. (US Pub. No. 2016/0143011) in view of Ji et al. (US Pub. No. 2015/0085797) in view of Papasakellariou et al. (US Pub. No. 2014/0293893).
Regarding claim 3, 7, 11, all limitations of claim 1 are disclosed above. U.S. Patent No. 10,433,311 does not teach but Papasakellariou teaches the radio resource allocation information is indicated according to unified numbers of physical resource blocks (PRBs) in the K consecutive second transmission time intervals (see figure 23: TTI 4-7 in view of figure 4: consecutive (unified) number of resource blocks in a TTI in figure 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in U.S. Patent No. 10,433,311  the radio resource allocation information is indicated according to unified numbers of physical resource blocks (PRBs) in the K consecutive second transmission time intervals.
The motivation would have been to have resource blocks in control section.

Claims 4, 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,433,311 in view of Xia et al. (US Pub. No. 2016/0143011) in view of Ji et al. (US Pub. No. 2015/0085797) in view of Papasakellariou et al. (US Pub. No. 2014/0293893)in view of Zhao et al. (US Pub. No. 2015/0215903).
claims 4, 8, and 12, all limitations of claim 3 are disclosed above. U.S. Patent No. 10,433,311  does not teach but Zhao discloses an order of the unified numbers of the PRBs in terms of a time domain is an ascending order of time; and an order of the unified numbers of the PRBs in terms of a frequency domain is a descending order or an ascending order of a frequency (paragraph 89).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in U.S. Patent No. 10,433,311 an order of the unified numbers of the PRBs in terms of a time domain is an ascending order of time; and an order of the unified numbers of the PRBs in terms of a frequency domain is a descending order or an ascending order of a frequency.
The motivation would have been for resource indexing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US Pub. No. 2014/0293893) in view of Nam et al. (US Pub. No. 2014/0286255) in view of Ji et al. (US Pub. No. 2015/0085797).
Regarding claims 1, 5, and 9, Papasakellariou discloses a method, comprising:
	when a terminal and a network device need cross-carrier scheduling, receiving downlink control information from the network device in a first transmission time interval of a scheduling cell (figure 23; paragraphs 191-192: DL DCI in primary cell for scheduling of secondary cell), wherein the downlink control information indicates radio resource allocation information in second transmission time intervals of a scheduled cell (paragraph 192), and
performing communication with the network device according to the downlink control information (paragraph 192).
	Papasakellariou does not teach K consecutive interval and K is an integer greater than or equal to 2.
	However, in the same field of TTI scheduling, Nam discloses a multi-TTI scheduling with consecutive TTIs scheduled in a single DCI format (paragraph 121).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Papasakellariou K consecutive interval and K is an integer greater than or equal to 2.
	The motivation would have been for TTI bundling.
Papasakellariou does not teach but Ji discloses wherein the first transmission time interval is K times as large as the second transmission time interval (paragraph 110: variable TTI. The DCI on the first TTI that is twice as long as the second TTI based 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in U.S. Patent No. 10,433,311  wherein the first transmission time interval is K times as large as the second transmission time interval.
The motivation would have been for more efficient downlink control overhead management (paragraph 110).

Regarding claim 3, 7, 11, all limitations of claim 1 are disclosed above. Papasakellariou further teaches the radio resource allocation information is indicated according to unified numbers of physical resource blocks (PRBs) in the K consecutive .

Claims 4, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US Pub. No. 2014/0293893) in view of Nam et al. (US Pub. No. 2014/0286255) in view of Ji et al. (US Pub. No. 2015/0085797) in view of Zhao et al. (US Pub. No. 2015/0215903).
Regarding claims 4, 8, and 12, all limitations of claim 3 are disclosed above. Papasakellariou does not teach but Zhao discloses an order of the unified numbers of the PRBs in terms of a time domain is an ascending order of time; and an order of the unified numbers of the PRBs in terms of a frequency domain is a descending order or an ascending order of a frequency (paragraph 89).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Papasakellariou an order of the unified numbers of the PRBs in terms of a time domain is an ascending order of time; and an order of the unified numbers of the PRBs in terms of a frequency domain is a descending order or an ascending order of a frequency.
The motivation would have been for resource indexing. 
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 

The first transmission time interval (TTI) is the downlink scheduling TTI with multiple subframes. The joint control channel’s size/length, aggregation level and used resource sets are configured by the base station. The second transmission interval is the scheduled uplink variable TTI which could be one subframe according to M value in DCI. Thus, the first TTI is K (K=2) times as large as the second transmission time interval.
In page 8 of Remark, regarding Double Patenting rejection, the Applicant argues that the claims are allowable which negates a need for a Terminal Disclaimer. Examiner respectfully disagrees.
The claims remain rejected based on combination of U.S. Patent No. 10,433,311 , Xia, and Ji.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Au et al. (US Pub. No. 2014/0071954) discloses different TTI lengths.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466